UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1107


PHYLLIS A. EVANS,

                       Plaintiff – Appellant,

          v.

JANET   NAPOLITANO,  Secretary,  Department  of  Homeland
Security; DEPARTMENT OF HOMELAND SECURITY; AFSD-1 WILLIAM
GARY HARRISON, Individually and as Assistant Federal
Security Director-1,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-cv-00036-D)


Submitted:   February 16, 2012             Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janet J. Lennon, LAW OFFICES OF JANET J. LENNON, Durham, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Seth M. Wood, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phyllis A. Evans appeals the district court’s order

dismissing her employment discrimination action under Fed. R.

Civ.   P.   12(b)(6).   On    appeal,        Evans   contends      that    she   made

plausible     allegations    of    adverse      employment      action      on    her

disparate treatment and Equal Pay Act claims and that the court

erred in dismissing her hostile work environment claim for lack

of jurisdiction.     Finding no error, we affirm.

            We review de novo a district court’s grant of a motion

to dismiss for failure to state a claim under Fed. R. Civ. P.

12(b)(6).      Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176,

179-80 (4th Cir. 2009).           To survive a Rule 12(b)(6) motion, a

complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level,” with “enough facts

to state a claim to relief that is plausible on its face.”                       Bell

Atl.   Corp.    v.   Twombly,      550       U.S.    544,   555,     570    (2007).

Generally, when ruling on a Rule 12(b)(6) motion, a judge must

“accept as true all of the factual allegations contained in the

complaint.”     Erickson v. Pardus, 551 U.S. 89, 94 (2007).                         A

court is not, however, required “to accept as true allegations

that are merely conclusory, unwarranted deductions of fact, or

unreasonable inferences” or “allegations that contradict matters

properly subject to judicial notice or by exhibit.”                        Veney v.



                                         2
Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (internal quotation

marks omitted).

            We have reviewed the transcript of the Rule 12(b)(6)

hearing, the joint appendix, and the parties’ briefs and find no

error in the district court’s decision.             We therefore affirm the

district court’s order dismissing the action on the reasoning of

the   district   court.   Evans   v.    Napolitano,      No.   5:10-cv-00036-D

(E.D.N.C. Jan. 6, 2011).

            We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented    in    the    materials

before   the   court   and   argument      would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                       3